FILED
                              NOT FOR PUBLICATION                             JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUSTAVE WILLIAM LINK,                            No. 10-16899

                Plaintiff - Appellant,           D.C. No. 3:10-cv-01382-MHP

  v.
                                                 MEMORANDUM *
PILE DRIVERS UNION LOCAL 34; et
al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Marilyn H. Patel, District Judge, Presiding

                            Submitted December 19, 2011 **

Before:         GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Gustave William Link appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, violations of the Labor

Management Reporting and Disclosure Act (the “Act”). We have jurisdiction


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Stewart v. U.S. Bancorp, 297 F.3d

953, 956 (9th Cir. 2002), and may affirm on grounds supported by the record,

Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008). We

affirm.

      Dismissal of Link’s claims under the Act was proper based on collateral

estoppel because Link litigated the issue of whether he had failed to exhaust his

intra-union remedies as to this claim in a prior litigation. See Link v. Rhodes, 315

Fed. Appx. 624, 625-26 (9th Cir. 2009); see also Offshore Sportswear, Inc. v.

Vuarnet Int’l, B.V., 114 F.3d 848, 850-51 (9th Cir. 1997) (setting forth elements of

collateral estoppel and noting that it applies even where dismissal is not on the

merits of the underlying claims if “the issue that led to dismissal was adjudicated

on its merits and was conclusively determined”).

      Link’s remaining contentions are unpersuasive.

      Arguments raised for the first time on reply, along with other issues not

expressly addressed in Link’s opening brief, and are deemed waived. See Graves

v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010).

      AFFIRMED.




                                          2                                    10-16899